DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 23 March 2021 has been entered.  Claims 3, 11-13, 17 and 18 are cancelled.  Claims 22-27 are new.  Claims 2, 4-10, 14-16 and 19-27 are pending.  
The previous objections to the Specifcation, Drawings and claims are withdrawn in light of Applicants Amendment and Remarks filed 23 March 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-10, 14-16 and 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
As amended, claims 2, 23 and 24 require “one or more of a lipoxygenase inhibitor, an antioxidant, and a shelf life extender.”  While the specification discloses that “certain combination of antioxidants and/or LOX inhibitors can be used as effective agent to minimize off-flavor or off-odor generation especially in the presence of fats and oils” (page 25/L1-17), and “[f]ood products described herein also can include meat shelf life extenders” (page 26/L27-29), the specification never defines the lipoxygenase inhibitor, antioxidant or shelf life extender as compounds that can be used interchangeably.  For example, there is no support in the specification as originally filed for adding both an antioxidant and a shelf life extender to the claimed food additive.
As amended, claim 19 requires “wherein when a plant-based meat analog product comprising an effective amount of the food additive composition is cooked, at least two volatile compounds that have a meat-associated aroma are produced in an increased amount as compared to a plant-based meat analog product lacking the food flavor additive composition.”  Claim 22, from which claim 19 depends, requires “wherein the flavor precursor comprises one or more of glucose, fructose, ribose, arabinose, glucose-6-phosphate, fructose 6-phosphate, fructose 1,6-diphosphate, inositol, maltose, sucrose, maltodextrin, glycogen, nucleotide-bound sugars, molasses, a phospholipid, a lecithin, inosine, inosine monophosphate (IMP), guanosine, monophosphate (GMP), pyrazine, adenosine monophosphate (AMP), lactic acid, succinic acid, glycolic acid, thiamine, creatine, pyrophosphate, vegetable oil, algal oil, com oil, soybean oil, palm fruit oil, palm kernel oil, safflower oil, flaxseed oil, rice bran oil, cottonseed oil, sunflower oil, canola oil, olive oil, a free fatty acid, cysteine, methionine, isoleucine, leucine, lysine, 

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the recitation “wherein the one or more of the lipoxygenase inhibitor, antioxidant and shelf life extender is present in an amount sufficient to minimize oxidation induced off-flavor or off-odor generation” renders the claim indefinite.   It is not clear what conditions are required for off-flavor or off-odor generation.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim recites a nature-based limitation, i.e. heme-containing protein, wherein the heme-containing protein is a plant heme-containing 
This judicial exception is not integrated into a practical application.  Claim 2 recites an additional element, i.e. one or more of a lipoxygenase inhibitor, an antioxidant, and a shelf life extender.  Here, for example, the antioxidant could merely be a component of, for example, a bacteria where the bacterial heme-containing protein is found.   Claim 2 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the antioxidant, for example, could be nothing more than a component found in nature with the claimed heme-containing protein.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Proulx et al. (“Iron Bioavailability of Hemoglobin from Soy Root Nodules Using a Caco-2 Culture Model” – J. Agric. Food Chem., 54, (2006), pp. 1518-1522), as evidenced by De La Parra et al. (“Effect of Processing on the Phytochemical Profiles and Antioxidant Activity of Corn for Production of masa, Tortillas, and Tortilla Chips”, J. Agric. Food Chem., 55, 2007, pp. 4177-4183).
Regarding claims 23 and 24, Proulx et al. disclose a dry composition (i.e. food additive) to make a tortilla comprising masa harina and leghemoglobin (heme-containing protein from soybean, i.e. Glycine max, a plant; wherein the heme-containing protein is lyophilized)(p. 1519/Material and Methods).  
	Given Proulx et al. disclose masa harina, a flour, and lyophilized leghemoglobin, it follows that the dry composition is a powder.  
	While Proulx et al. is silent with respect to an antioxidant, as evidenced by De La Parra et al., corn masa harina (i.e. corn that has undergone a nixtamalization process) is known to comprises antioxidants (p. 4177/Abstract, p. 4181-4183/Discussion).
Response to Arguments
Applicants’ arguments filed 23 March 2021 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. §101-
Applicants submit “in accordance with Example 10 in Nature-Based Products 2: Pomelo Juice . . ,.the food additive composition of amended claim 2 has markedly different characteristics from what occurs in nature.”   Applicants explain “the use of antioxidants and LOX inhibitors as effective agents to reduce undesirable properties (e.g., off-flavor or off odor generation) caused by aging or storage of protein components.”  Applicants argue “like the effect of the preservative on the pomelo juice in the Pomelo Juice Example, the antioxidants and LOX inhibitors slow the spoiling of the heme-containing protein in the food additive composition.”

In this case, a naturally occurring heme-protein, including for example, a bacterial heme-containing protein would be present along with an antioxidant.  The antioxidant in nature, e.g. in bacteria, has the same function or action as it would in the claimed composition.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796